Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/539,422 filed on 01/11/2021.
In the instant Amendment, claims 1 – 7 and 11 – 18 have been amended.
Claims 1 – 20 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019, 12/05/2019 and 08/13/2019 and 03/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/11/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 8, 10, 12 – 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (WO 2015/067750 A1) in view of Haynold (US 10,419,658 B1) and further in view of Finn et al (US 2015/0169964 A1).

Regarding claim 1, Berger discloses: “an electronic device comprising: 
at least one camera [see para: 0032; a camera device 1 1]; 
a memory [see para: 0032; a memory]; and 
a processor, wherein the processor [see para: 0070; The controller is connected to a video processor 102] is configured to: 
obtain a plurality of first images according to a first frame rate [see para: 0009; Higher frame rates allow better and more reliable object tracking of objects of interest] by using the at least one camera [see para: 0060; Figure 7 schematically shows a further example of image processing actions according to an embodiment of the invention. Figure 7 comprises a series of images with boundaries or frames 71 - 78], 
identify, through the first point of interest and the second point of interest by using at least a part of the plurality of first images, at least one external object that is moving [see para: 0062; When the object starts to move (image 73), it will be tracked automatically. The camera detects in frame 73 the new position of frog F. This can be done using for example motion vectors M combined with the previous location of F as indication. Alternatively or in addition, the object is tracked by finding again the feature points P (image 74], 
in response to a motion of the at least one external object through the second point of interest, obtain a plurality of third images regarding the at least one external object according to the second frame rate or a third frame rate higher than the first frame rate by using the at least one camera [see para: 0048; I n an embodiment, the camera is configured to reduce the effective acquisition of images from F images/second to F/S images per second , so that the loop buffer can be used to store images for a longer time span. For example, assume that a buffer can hold 600 images. If the maximum acquisition rate F of the camera is 300 images per second , the buffer can hold images spanning two seconds. I n an exemplary embodiment the apparatus is configured to automatically determine picture quality (using a picture quality algorithm as described above and in the following examples) of the most recent acquired images, and keeps only the best one image for every S input images. If S equals 4, the effective acquisition rate is reduced to F/S = 75 images per second , and the loop buffer can hold images spanning 8 seconds. This increases the chances that the user can find an image corresponding to a moment of time of interest], and 
, as a part of the moving image, the moving image comprising at least one of a first section generated by using at least a part of the plurality of first images, a second section generated by using the plurality of second images, or a third section generated by using the plurality of third images [see para: 0060; Figure 7 schematically shows a further example of image processing actions according to an embodiment of the invention. Figure 7 comprises a series of images with boundaries or frames 71 - 78. I n image 71 , the user selects the frog F as object of interest, for example by touching the touch screen of a camera on or near the location where the frog is displayed . A square is drawn in image 71 to indicate that the frog F is selected as object of interest. I n an embodiment, the loop buffer is already operating (i.e. capturing images). In an alternative embodiment, the act of selecting the object of interest starts the collection of images in the loop buffer. I n a further embodiment, the collection of images is only started when the object of interest starts moving. [0061] After selection of the object of interest, the camera determines feature points of the object, for example using SI FT or SU RF algorithms. Exemplary feature points P are indicated in frame 72. While the object is stationary, the object is easily tracked].
Berger does not explicitly disclose: “set a first point of interest and a second point of interest related to a moving image to be generated by using the at least one camera, the first point of interest and the second point of interest being separated by a path which at least one external object is to be moved,
in response to a motion of the at least one external object through the first point of interest, obtain a plurality of second images regarding the at least one external object according to a second frame rate higher than the first frame rate by using the at least one camera”.
However, Haynold teaches: “set a first point of interest [see Fig. 4A-4C; col: 4; lines: 51 – 52; 504 First point of interest on the sports field 506 Second point of interest on the sports field. And see col: 9; lines: 62 – 65; Take the example shown in FIG. 5. A photographer 500 stands in a slightly elevated position at the side of a sports field 502. A player 504 currently is in possession of the ball and the photographer may want to take a picture of him] and a second point of interest related to a moving image to be generated by using the at least one camera [see col: 9; lines:66 - 67; col: 10; lines: 1 – 20; If that player passes the pall to the player 506, the photographer quickly may want to rotate the camera to player 506 and take a photo of him catching the ball. In this situation, there is not much time for the autofocus to respond once the camera is pointing to player 506, or the opportunity for a good shot may have passed. Precise focus is important because these shots are often taken with lenses of very long focal lengths and correspondingly short depth of field, and lighting conditions may require a wide aperture, further reducing depth of field. This problem can be solved by switching the camera into map mode by turning switch 210 into the ‘MAP ON’ position. Typically, this will be used with continuous autofocus, thus the switch 208 in ‘AF-C’ position, although this is not a requirement. Typically, the ability to lock a direction of interest, as described above, will be switched off in map mode since map mode appears most useful for situations where the camera is swung widely, removing a previously selected image element from the camera's point of view. Alternatively, the camera may run map mode until the user locks a direction of interest and then continue optimizing for that direction of interest as described above], the first point of interest and the second point of interest being separated by a path which at least one external object is to be moved [see col: 10; lines: 39 - 50; As the photographer rotates the camera from pointing to player 504 to player 506, the camera looks up from this map of previously seen distances corresponding to a given direction in space the right focus distance for that direction and changes the focus accordingly. Thus, when the camera arrives at player 506 the focus will already be substantially correct. Since the camera is in continuous autofocus mode, it may still make adjustments to the focus based on a new optical measurement if time remains, but even if no time remains for a new measurement there is a substantial chance of the focus being at least approximately correct],
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Berger to add the teachings of Haynold as above, in order to set a first point of interest and a second point of interest related to a moving image to be generated using by camera and the first point of interest and the second point of interest being separated by a path which at least one external object is to be moved as camera controlled by the user or photographer to set the points of interest [Haynold see Fig. 4A-4C; col: 4; lines: 51 – 52; col: 9; lines:66 - 67; col: 10; lines: 1 – 20; col: 10; lines: 39 - 50];
Berger and Haynold does not explicitly disclose: “in response to a motion of the at least one external object through the first point of interest, obtain a plurality of second images regarding the at least one external object according to a second frame rate higher than the first frame rate by using the at least one camera”.
However, Finn teaches: “in response to a motion of the at least one external object through the first point of interest, obtain a plurality of second images regarding the at least one external object according to a second frame rate higher than the first frame rate by using the at least one camera [see para: 0056; At step s16, the data acquisition module 14 controls the pixel sensors identified at step s14 (i.e. the pixel sensors that, at the next time-step, are to capture an image with a region of interest 24) such that, at the next time-step, those pixel sensors capture images at a relatively high frame rate (compared to the relatively low frame rate with which images are captured at step s2). In this embodiment, the pixel sensors other than those identified at step s14, i.e. the pixels sensors that, at the next time-step, are to capture an image that is not in a region of interest 24, are controlled so as to capture images at the relatively low frame rate].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Finn in order to determine a motion of the at least one external object through the first point of interest and obtain a plurality of second images regarding the at least one external object according to a second frame rate higher than the first frame rate by using the at least one camera [Finn see para: 0056].

Regarding claim 2, Berger, Haynold and Finn disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Berger discloses: “wherein the processor is further configured to: 
identify the path [see para: 0060], and 
identify the at least one external object through the first point of interest and the second point of interest[see para: 0060].

Regarding claim 3, Berger, Haynold and Finn disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Berger discloses: “wherein the processor is further configured to complete shooting of the moving image based on the orders or the [see Fig. 7].

Regarding claim 4, Berger, Haynold and Finn disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Berger discloses: “wherein the processor is further configured to: monitor a motion path of the at least one external object [see Fig. 7], and 
Berger and Haynold does not explicitly disclose: “determine whether to generate the first section or the second section based on a comparison of the motion path of the at least one external object and the 
However, Finn teaches: “determine whether to generate the first section or the second section based on a comparison of the motion path of the at least one external object and the [see para: 0056; At step s16, the data acquisition module 14 controls the pixel sensors identified at step s14 (i.e. the pixel sensors that, at the next time-step, are to capture an image with a region of interest 24) such that, at the next time-step, those pixel sensors capture images at a relatively high frame rate (compared to the relatively low frame rate with which images are captured at step s2). In this embodiment, the pixel sensors other than those identified at step s14, i.e. the pixels sensors that, at the next time-step, are to capture an image that is not in a region of interest 24, are controlled so as to capture images at the relatively low frame rate].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Finn in order to determine the first section or the second section based on a comparison of the motion path of the at least one external object and the set path [Finn see para: 0056].

Regarding claim 8, Berger, Haynold and Finn disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Berger discloses: “wherein the at least one external object comprises a first external object and a second external object [see fig. 7], and 
wherein the processor [see para: 0011; processor units] is further configured to: 
detect a motion of the first external object through the first point of interest, and detect a motion of the second external object through the second point of interest [see para: 0048; I n an embodiment, the camera is configured to reduce the effective acquisition of images from F images/second to F/S images per second , so that the loop buffer can be used to store images for a longer time span. For example, assume that a buffer can hold 600 images. If the maximum acquisition rate F of the camera is 300 images per second , the buffer can hold images spanning two seconds. I n an exemplary embodiment the apparatus is configured to automatically determine picture quality (using a picture quality algorithm as described above and in the following examples) of the most recent acquired images, and keeps only the best one image for every S input images. If S equals 4, the effective acquisition rate is reduced to F/S = 75 images per second , and the loop buffer can hold images spanning 8 seconds. This increases the chances that the user can find an image corresponding to a moment of time of interest].

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Claim 5 – 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (WO 2015/067750 A1) in view of Haynold (US 10,419,658 B1) in view of  Finn et al (US 2015/0169964 A1) and further in view of Cohen et al (US 2015/0103004 A1).

Regarding claim 5, Berger, Haynold and Finn disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
	Berger and Haynold  does not explicitly disclose: “wherein the processor is further configured to, in response to the at least one external object being positioned within a threshold range from a start point of the 
determine to generate the first section, and
obtain the plurality of first images according to the first frame rate”.
However, Finn teaches: “wherein the processor [see para: 0040; processing apparatus or processors] is further configured to,
obtain the plurality of first images according to the first frame rate [see para: 0013; At the later time-step, the images of the region within the area under surveillance in which the feature of interest is located may have a first resolution, whilst the images of the area under surveillance not within the region of the area under surveillance in which the feature of interest is located may have a second resolution].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Berger, Haynold to add the teachings of Finn as above, in order to combine with a processor to obtain the plurality of first images according to the first frame rate [Finn see para: 0040; 0013].
Berger, Haynold and Finn does not explicitly disclose: “wherein the processor is further configured to, in response to the at least one external object being positioned within a threshold range from a start point of the 
determine to generate the first section, and”
However, Cohen teaches: “wherein the processor is further configured to, in response to the at least one external object being positioned within a threshold range from a start point of the [see para: 0058; The threshold change can be set based on the geometric configuration of the region of interest and the motion-capture system] of the set path: 
determine to generate the first section [see para: 0051; light sources 108, 110 are arranged to illuminate a region of interest 112 that includes an entire control object or its portion 114 (in this example, a hand) that can optionally hold a tool or other object of interest], and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Cohen in order to determine when the at least one external object is positioned within a threshold range from a start point of the set path and determine the first section or region [Cohen see para: 0051; 0058].

Regarding claim 6, Berger, Haynold and Finn disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
	Berger, Haynold and Finn does not explicitly disclose: “wherein the processor is further configured to, in response to the at least one external object being positioned out of a threshold range from the restrain from generating at least one of the second section or the third section”.
However, Cohen teaches: “wherein the processor is further configured to, in response to the at least one external object being positioned out of a threshold range from the restrain from generating at least one of the second section or the third section [see para: 0058; The threshold change can be set based on the geometric configuration of the region of interest and the motion-capture system, the general lighting conditions in the area, the sensor noise level, and the expected size, proximity, and reflectivity of the object of interest so as to minimize both false positives and false negatives. In some implementations, suitable settings are determined empirically, e.g., by having a person repeatedly walk into and out of the region of interest 112 and tracking the sensor output to establish a minimum change in brightness associated with the person's entrance into and exit from the region of interest 112. Of course, theoretical and empirical threshold-setting methods can also be used in conjunction. For example, a range of thresholds can be determined based on theoretical considerations (e.g., by physical modelling, which can include ray tracing, noise estimation, etc.), and the threshold thereafter fine-tuned within that range based on experimental observations].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Cohen in order to determine when the at least one external object is positioned out of a threshold range from the set path, be restrained from generating at least one of the second section or the third section [Cohen see para: 0058].

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 5 and 6.

Claim 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (WO 2015/067750 A1) in view of Haynold (US 10,419,658 B1) in view of  Finn et al (US 2015/0169964 A1) and further in view of Cho (US 2009/0295931 A1).

Regarding claim 9, Berger, Haynold and Finn disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	The combination is silent on “ “wherein the processor is further configured to:
determine a shooting time regarding the first point of interest, and 
obtain the plurality of second images regarding the at least one external object according to the second frame rate for the determined shooting time”.
However, Cho teaches: “wherein the processor [see para: 0010; a processor] is further configured to: 
determine a shooting time regarding the first point of interest [see para: 0010; determining a continuous shooting time interval between consecutive stored image data frames.  The continuous shooting time interval may be based at least in part on the 
estimated amount of motion of the object. See para: 0020; a digital photography apparatus may be configured to reduce undesired storage of multiple similar still images in a continuous shooting mode, such as a high-speed continuous shooting mode of the digital photography apparatus], and 
obtain the plurality of second images [see para: 0023; The image capture device 30 may generate a plurality of sequential image data frames separated in time by an imaging time interval] regarding the at least one external object according to the second frame rate for the determined shooting time [see para: 0010; determining a continuous shooting time interval between consecutive stored image data frames.  The continuous shooting time interval may be based at least in part on the estimated amount of motion of the object. See para: 0020; a digital photography apparatus may be configured to reduce undesired storage of multiple similar still images in a continuous shooting mode, such as a high-speed continuous shooting mode of the digital photography apparatus].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Cho in order to determine a shooting time regarding the first point of interest and obtain the plurality of second images regarding the at least one external object according to the second frame rate for the determined shooting time [Cho see para: 0010; 0023].

Regarding claim 10, Berger, Haynold and Finn disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Berger discloses: “wherein the shooting time is determined based on at least one of a user input, a size of the first point of interest, or a time during which a motion of the at least one external object is detected through the first point of interest [see para: 0073; I n particular, combinations of specific features of various aspects of the invention may be made. An aspect of the invention may be further advantageously enhanced by adding a feature that was described in relation to another aspect of the invention. For example, various exemplary embodiments of loop buffers and loop buffer functionality are provided in the disclosure. Various examples of image processing for object tracking are also shown, which can be advantageously used to track an object of interest. It will be clear to a skilled person that all loop buffer variants (including the trivial loop buffer of size 1 as used in several classical still photography cameras) and image processing can be advantageously combined to form embodiments of the invention, even those combinations that are not specifically disclosed as examples].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Allowable Subject Matter
Claims 7, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
With regard to claim 7, prior art of record neither anticipates nor renders obvious “7. (Currently Amended) The electronic device of claim 1, wherein the processor is further configured to: 3Appl. No.: 16/539,422 Response dated: January 11, 2021 Reply to Office Action of: October 13, 2020 
identify at least one of a monitoring order or a monitoring method regarding the first point of interest and the second point of interest, or a number of times of detection of an external object, 
select one or more of the first point of interest and the second point of interest; based on at least one of the monitoring order, the monitoring method, or the number of times of detection of the external object, and 
identify the at least one external object through the selected one or more of the first point of interest and the second point of interest.”

With regard to claim 11, prior art of record neither anticipates nor renders obvious “1. (Currently Amended) The electronic device of claim 1, 
wherein the at least one camera comprises a first camera the first camera having a first angle of view, the second 4Appl. No.: 16/539,422camera having a second angle of view larger than or equal to the first angle of view, and 
wherein the processor is further configured to: set the first point of interest and the second point of interest in a preview region of the first camera having the first angle of view, set a moving image shooting trigger region in a preview region of the second camera having the second angle of view, and in response to the at least one external object is-being detected through the moving image shooting trigger region, control the first camera to obtain the plurality of first images according to the first frame rate”.

With regard to claim 17, prior art of record neither anticipates nor renders obvious “17. (Currently Amended) The method of claim 12, wherein the identifying of the at least one external object through the first point of interest and the second point of interest comprises: 
identifying at least one of a monitoring order or a monitoring method regarding the first point of interest and the second point of interest, or a number of times of detection of an external object; 
selecting one or more of the first point of interest and the second point of interest; based on at least one of the monitoring order, the monitoring method, or the number of times of detection of the external object; and 
identifying the at least one external object through the selected one or more of the first point of interest and the second point of interest”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ku et al (US 2017/0064206 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486